DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/21/21 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, however, Applicant submits that Dl fails to teach or suggest “identifying a plurality of control channels, wherein each control channel is configured to include a slot format indication (SFI) for one or more slots” and “identifying control channels where the SFI is detected and control channels where the SFI is undetected” as recited in independent claim 1 (Examiner respectfully disagree with the applicant, plurality of control channels are PDSCH, PUSCH and PUCCH with downlink control information or DCI granted multi-slot configuration carrying SF1 symbols, UE detects the SFI in the multi-slots configuration, see D1, section 1, page 1 last paragraph, see also D1, section 5, pages 3-4).
In response to applicant arguments, identifying a plurality of control channels,” as recited in independent claim 1 (Examiner respectfully disagree with the applicant, plurality of control channels are PDSCH, PUSCH and PUCCH with downlink control information or DCI granted multi-slot configuration carrying SF1 symbols, UE detects the SFI in the multi-slots configuration, see D1, section 1, page 1 last paragraph, see also D1, section 5, pages 3-4).

In response to applicant argument, applicant submits that there are no ideas in section 5 of D1 related to using detected and undetected SFIs in multiple control channels to determine a direction of a set of symbols (emphasis added) (Examiner respectfully disagree with the applicant, plurality of control channels are identified PDSCH, PUSCH,PDCCH and PUCCH and downlink control information or DCI multi-slot configuration carrying SFI, UL/DL symbols, UE detects the SFI, UL/DL in the slots, see section 5, pages 3-4). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 12 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung, Correction on procedure for UL Transmission, 3GPP TSG RAN WG1 Meeting AH 1801, Vancouver, Canada, Januray 22-26, 2018, hereinafter “D1”).
Regarding claims 1 and 27, D1 discloses a method for wireless communication at a user equipment (UE), comprising: identifying a plurality of control channels, wherein each control channel is configured to include a slot format indication (SFI) for one or more slots (plurality of control channels are identified PDSCH, PUSCH,PDCCH and PUCCH and downlink control information or DCI multi-slot configuration carrying SFI, 
Regarding claims 2 and 28, D1 discloses further comprising: identifying at least one control channel of the plurality of control channels where an SFI with a range that includes the set of symbols in the slot is detected (see page 4, section 5; see page 2 section1).
Regarding claims 3 and 29, D1 discloses further comprising: determining that the SFI is detected in the at least one control channel in advance of the set of symbols in the slot by a threshold amount of time; and determining whether the set of symbols in 
Regarding claims 4 and 30, D1 discloses further comprising: determining that the SFI is detected in the at least one control channel within a threshold amount of time prior to the set of symbols in the slot; and determining whether the set of symbols in the slot is configured as uplink, flexible, or downlink independent of the SFI. (see page 4, section 5; see page 2 section1).
Regarding claim 9, D1 discloses wherein each control channel is configured to include an SFI indicating slot formats for one or more slots with a range that potentially includes the set of symbols in the slot (see page 4 section 5 and page 2 section 1).
Regarding claim 10, D1 discloses wherein the plurality of control channels is identified based at least in part on a maximum range of SFIs (see page 4 section 5 and page 2 section 1).
Regarding claim 12, D1 discloses wherein the RRC configured uplink signals comprise a scheduling request (SR), sounding reference signals (SRSs), uplink signals scheduled using semi-persistent scheduling (SPS), or a combination thereof (see page 4 section 5 and page 2 section 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Samsung, Correction on UE-Group Common PDCCH, 3GPP Draft; R1-1801975 GC-PDCCH, 3rd Generation Partnership Project dated 2/17/2018, hereinafter “D2”).
Regarding claim 5, D1 discloses all the subject matter but fails to mention further comprising: identifying that at least one SFI is detected in the plurality of control channels, wherein the detected at least one SFI fails to cover a range that includes the set of symbols, and that at least one SFI is undetected in the plurality of control 
Regarding claim 6, D1 discloses all the subject matter but fails to mention further comprising: identifying that at least one SFI is detected in the plurality of control channels, wherein the detected at least one SFI fails to cover a range that includes the set of symbols, and that no SFIs are undetected in the plurality of control channels; determining that the slot is configured as uplink based at least in part on the identifying; and transmitting the RRC configured uplink signals based at least in part on the determination. However, D2 from a similar field of endeavor discloses further comprising: identifying that at least one SFI is detected in the plurality of control channels (see section 2, pages 1-2),  wherein the detected at least one SFI fails to 
Regarding claim 7, D1 discloses all the subject matter but fails to mention further comprising: identifying that no SFIs are detected in the plurality of control channels and that at least one SFI is undetected in the plurality of control channels; determining that the slot is configured as flexible based at least in part on the identifying; and canceling transmission of the RRC configured uplink signals based at least in part on the determination. However, D3 from a similar field of endeavor discloses further comprising: identifying that no SFIs are detected in the plurality of control channels (see section 2, pages 1-2) and that at least one SFI is undetected in the plurality of control channels (see section 2, pages 1-2); determining that the slot is configured as flexible based at least in part on the identifying (see section 2, pages 1-2); and canceling transmission of the RRC configured uplink signals based at least in part on the determination (see section 2, pages 1-2). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 detection and cancellation scheme into D1 transmission scheme. 
Regarding claim 8, D1 discloses all the subject matter but fails to mention further comprising: identifying that no SFIs are detected in the plurality of control channels and that no SFIs are undetected in the plurality of control channels; determining that the slot is configured as uplink based at least in part on the identifying; and transmitting the RRC configured uplink signals based at least in part on the determination. However, D2 from a similar field of endeavor discloses further comprising: identifying that no SFIs are detected in the plurality of control channels (see section 2, pages 1-2) and that no SFIs are undetected in the plurality of control channels (see section 2, pages 1-2); determining that the slot is configured as uplink based at least in part on the identifying (see section 2, pages 1-2) and transmitting the RRC configured uplink signals based at least in part on the determination (see section 2, pages 1-2). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 detection and cancellation scheme into D1 transmission scheme. The method can be implemented in a UE. The motivation of doing this is to transmit RRC configured uplink symbols based on SF1 are undetected.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of LG Electronics, Discussion on group common PDCCH, 3GPP draft, R1-1800373, dated 22-26 January 2018, hereinafter “D3”).
Regarding claim 11, D1 discloses all the subject matter but fails to mention wherein the maximum range of SFIs is determined based at least in part on a look-up table that indicates a relationship between SFIs and slot formats for ranges of slots. However, D3 from a similar field of endeavor discloses wherein the maximum range of SFIs is determined based at least in part on a look-up table that indicates a relationship between SFIs and slot formats for ranges of slots (see section 2.2, page 8). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D3 slot format and table scheme into D1 slot scheme. The method can be implemented in a slot format. The motivation of doing this is to properly indicate slot format.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463